Citation Nr: 0125005	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  96-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
excision of mass from the left triceps, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran has unverified service from February 1971 to 
February 1974 and verified service from February 1974 to 
February 1978.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In July 1998 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

The issue of entitlement to a nonservice-connected pension 
was initially included in the veteran's appeal, but this 
benefit was fully granted in the March 2001 rating decision.  
Therefore, the issue is no longer before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to October 7, 1996, the veteran's service-connected 
asthma was manifested primarily by mild disability with 
asthmatic type breathing occurring several times a year with 
no clinical findings between attacks; there was no evidence 
of rather frequent asthmatic attacks.  

3.  Commencing October 7, 1996, the veteran's asthma is 
manifested by daily inhalational anti-inflammatory 
medication; he does not require monthly visits to a physician 
for required care of exacerbations , or  intermittent courses 
of systemic corticosteroids.  On pulmonary function testing, 
FEV-1 was 97 percent predicted and FEV- 1/FVC was 107 percent 
predicted.

4.  The residuals of the veteran's excision of a mass from 
the left triceps muscle are manifested by subjective 
complaints of constant pain exacerbated with use or lifting, 
and objective evidence of some tissue loss in distal upper 
arm, slightly decreased strength and slight limitation of 
motion.  There is no evidence of prolonged infection during 
service or intermuscular scarring or present impaired muscle 
tone, loss of deep fascia, muscle substance or normal firm 
resistance of muscles.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
asthma prior to October 7, 1996, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

2.  The criteria for a rating in excess of 10 percent for 
asthma commencing October 7, 1996, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000).

3.  The criteria for a disability rating greater than 10 
percent for residuals of excision of a mass from the left 
triceps muscle, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.20, 4.21, 4.55, 4.56, 4.73, Diagnostic Code 5306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his service-connected asthma and residuals of 
excision of a mass from the left triceps muscle as these 
conditions have increased in severity.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that there was a letter sent notifying the appellant of the 
new law, and he has been sent correspondence and information 
concerning evidence needed to support his claims.  There is 
no indication that there is any additional evidence that 
could be obtained that would be useful in substantiating 
these claims.

Factual Background

Service connection for asthma and residuals of a resection of 
a mass from the distal left triceps was granted the veteran 
in a March 1978 rating decision, based on service medical 
records showing the onset of asthma during service and the 
resection of a mass from the left triceps.  A 10 percent 
rating was assigned for the asthma, and a 0 percent rating 
was assigned for the resection of the left arm mass.  

A November 1984 rating action reduced the 10 percent rating 
assigned for asthma to 0 percent effective May 1984, based on 
the veteran's failure to report for a VA medical examination. 

In March 1996, the veteran submitted his claims for increased 
evaluations for his service-connected asthma and residuals of 
an excision of a mass from the left triceps muscle.  

Treatment records from Total Health Care, dating from January 
1995 to June 1996 show that the veteran was seen on several 
occasions with complaints associated with his diagnosed 
asthma.  A January 1995 progress note indicates that he used 
Ventolin and "Ativent" for his symptoms.  In October 1995 he 
was seen for complaints of shortness of breath of three days' 
duration.  The assessment was bronchospasm.  A December 1995 
treatment record notes that he used a Proventil inhaler.  An 
April 1996 treatment record shows that the veteran complained 
of wheezing every evening for one month's time.  In June 
1996, he was seen for nasal congestion due to allergies.

A May 1996 VA orthopedic examination notes the veteran's 
history of an inservice surgery that resectioned his left 
triceps muscle.  He complained of constant pain in the area 
without swelling.  His pain was evident primarily when 
lifting and was eased by rest.  He also complained of left 
arm weakness and took Motrin with some relief.  Examination 
of the left upper arm revealed a well-healed, moderately 
tender surgical scar along the posterior aspect.  Mild to 
moderate muscle tissue loss was found in the area adjacent to 
the incision.  There was no swelling, heat or erythema and 
the temperature, color and vasculature were all normal.  
There was no evidence of discharge or infection and left 
triceps muscle strength was 3/5 with normal strength 
elsewhere.  There was decreased pin and touch sensation in 
the C8 and T1 dermatomes of the left.  Left-hand grip and 
grasp were normal, as well as fine and gross manipulation.  
The examiner noted that the veteran was right-hand dominant.  
The diagnosis was status post muscle biopsy of the left 
triceps muscle with resection of tissue.

That same month the veteran underwent a VA general medical 
examination.  At that time he gave a history of requiring 
emergency treatment for his asthma approximately once a year.  
Although his symptoms were non-seasonal, he reported they 
were generally worse in the summer and were also elicited by 
cold weather, but not by exercise.  He used Proventil and 
Beconase on a daily basis.  Examination revealed normal and 
symmetric chest expansion.  The veteran's lungs were clear to 
percussion and auscultation.  There was no evidence of 
dyspnea, wheezing or cough.  Pulmonary function tests (PFT) 
were ordered.  The diagnosis was history of mild to moderate, 
non-seasonal asthma by history.  Examination results were 
within normal limits.

A June 1996 VA PFT report indicates that forced expiration 
demonstrated no obstructive ventilatory defect and spirograms 
plateaued normally.  Flow volume loops revealed poor effort 
indicative of coughing extrathoracic airways obstruction 
versus poor effort.  The PFT were within normal limits, with 
premedication findings of FEV-1 at 88 percent predicted and 
FEV- 1/FVC at 104 percent of predicted.  Post medication, 
FEV-1 was 100 percent of predicted and FEV-1/FVC was 104 
percent of predicted.  The shape of the flow volume curve was 
consistent with an upper airway obstruction but could also be 
caused by suboptimal effort.  

In August 1996, the veteran underwent a specialized VA 
examination to evaluate his asthma.  He reported not working 
at the time because of severe back pain and worsening of his 
asthma, which had significantly increased since 1991.  He 
gave a history of using Proventil five to six times a day and 
Beclomethasone spray several times a day.  He also used 
Ventolin as needed.  He reported one to two asthma attacks 
per month and a near constant postnasal drip that resulted in 
coughing and asthma.  Examination of his lungs found 
occasional wheezes present diffusely.  A chest X-ray study 
showed that his lungs were free of any active pulmonary 
disease.  Diagnoses included asthma.  

An August 1996 VA neurological examination report noted the 
veteran's history of left arm surgery and his asthma.  
Examination found no evidence of weakness, atrophy or 
fasciculation in any of his extremities.

During the September 1996 VA orthopedic examination of the 
veteran's cervical and lumbar spine, examination of all 
extremities showed normal results in appearance and function 
with no evidence of bony muscle or soft tissue damage.  He 
had normal grip and grasp and normal fine and gross 
manipulation.  The diagnoses were cervical and lumbosacral 
spine chronic strain.  

A December 1996 VA examination of the veteran's trachea and 
bronchi notes the veteran's longstanding history of asthma 
and nasal obstruction.  The assessment was nasal polyps and 
cold-induced rhinorrhea.

An April 1997 memorandum from a VA physician notes that the 
veteran's orthopedic and neurologic examinations, as well as 
his PFT's and X-ray studies were reviewed.  His PFT's were 
normal and the physician opined that they did not demonstrate 
any chronic obstructive airway disease such as asthma.

In July 1998, the Board relevantly remanded the veteran's 
claims to secure records from the Social Security 
Administration (SSA) and to provide the veteran with a VA 
orthopedic evaluation to assess the current severity of his 
service-connected left triceps muscle disability and to offer 
opinions with regard to the etiology of the current 
disability and functional impairment due to his service-
connected disability.

A letter from SSA, received in July 1999, indicates that the 
organization was unable to locate the veteran's original 
folder and that there was no medical information in the 
temporary folder.

The January 2000 VA orthopedic examiner notes that the 
veteran's claims file was reviewed and that the remand 
directives were read.  With regard to his left arm, the 
veteran complained of disability and weakness.  He stated 
that he was unable to completely straighten his arm because 
of pain.  Examination revealed a loss of the medial caput of 
the triceps muscle.  There was the longitudinal and lateral 
component of the triceps with a 4-inch incision.  Left arm 
flexion was to 150 degrees and extension was limited by 20 
degrees.  It was difficult to say whether this was due to 
disuse.  Supination and pronation of the hand was to 80 
degrees and he had good grasp of the hand.  Left shoulder 
abduction was to 140 degrees and forward flexion to 140 
degrees with adduction to 30 degrees, internal rotation to 40 
degrees and external rotation to 90 degrees.  Backward 
extension of the left arm was to approximately 30 degrees.  
The examiner opined that it was impossible to objectively 
assess the veteran's pain because of the amount of subjective 
complaints.  The examiner further opined that the veteran's 
cervical and lumbar spine complaints were not related to his 
left upper arm operation.  

During his January 2000 VA general medical examination, the 
veteran complained that his asthma symptoms had gotten worse 
in the past four months and reported using Albuterol more 
often, occasionally as much as 5 to 7 times a day.  He had 
gone to the VA emergency room on several occasions for 
treatment of exacerbation of asthma.  He also complained of 
constant shortness of breath.  Examination of his lungs 
revealed some end-expiratory wheezes with no crackles.  The 
diagnosis was asthma.

VA PFT's conducted in January 2000 reveal that pretreatment, 
the FEV-1 value was of 79 percent predicted; and FEV-1/FVC 
was of 92 percent predicted.  Post-treatment, FEV-1 value was 
of 97 percent predicted; and FEV-1/FVC was of 107 percent 
predicted. The veteran exhibited good effort and the forced 
expiration demonstrated mild obstructive ventilatory defect 
with an immediate response to aerosolized bronchodilators.  

An August 2000 rating decision increased the veteran's rating 
for asthma to 10 percent disabling.

In an October 2000 addendum to the January 2000 VA orthopedic 
examination, it was again noted that the veteran's claims 
file had been reviewed and that examination evidenced mild to 
moderate muscle loss in the left arm resulting from the 
removal of a mass from the left triceps muscle.  There was no 
evidence of nerve or tendon damage and the scar was not 
tender.  Mild functional loss was assessed as being the 
result of pain and weakness as evidenced by the range of 
motion testing.  Finally, the examiner opined that this was 
as likely as not due to the service-connected triceps muscle 
injury.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Asthma

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for the 
respiratory system, effective October 7, 1996.  See 61 Fed. 
Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding  Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to October 7, 1996, the 
Board may apply only the previous version of the rating 
criteria.  As of October 7, 1996, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

According to the regulation in effect prior to October 7, 
1996, the criteria under 38 C.F.R. § 4.97, Diagnostic Code 
6602 provided a 10 percent rating for a mild disability, with 
paroxysm of asthmatic type of breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was warranted for a moderate disability, with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating required severe frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

After October 7, 1996, the criteria under Diagnostic Code 
6602 changed to include a 10 percent rating when forced 
expiratory volume in one second (FEV-1) is 71 to 80 percent 
predicted, or; FEV-1/forced vital capacity (FVC) of 71 to 80 
percent, or; intermittent inhalation or oral bronchodilator 
therapy.  A 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted with FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000).   A Note to the Code  indicates 
that in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
10 percent for asthma under the rating criteria for 
respiratory disorders prior to October 7, 1996.  Although the 
veteran complained of increased asthmatic attacks and 
reported daily use of inhaler medications, there is no 
evidence of moderate disability, frequent asthmatic attacks 
(described as separated by only 10-14 day intervals) or 
moderate dyspnea on exertion between attacks prior to October 
7, 1996.  In this respect, the Board acknowledges that the 
May 1996 VA examiner assessed the veteran's asthma as mild to 
moderate; however, the examination results were within normal 
limits and there was no evidence regarding the frequency of 
his asthmatic attacks.  Therefore, the Board does not find 
that the veteran's disability picture is more appropriately 
represented by a 30 percent evaluation under the previous 
rating criteria.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6602 (in effect prior to October 7, 1996).

Commencing October 7, 1996, the Board must apply both the old 
and revised regulations.  See Karnas.

Since October 7, 1996, the veteran continues to take use his 
inhaler on a daily basis and has been assessed with no more 
than mild to moderate disability due to his asthma.  
Moreover, there has been no objective evidence regarding the 
frequency of his attacks or objective medical evidence of 
moderate dyspnea on exertion between attacks.  Therefore an 
increased rating is not for assignment under the previous 
version of Diagnostic Code 6602 since October 7, 1996.  
Furthermore, the post-treatment values recorded during the 
PFTs are not within the range stated for a higher evaluation 
of 30 percent.

Considering the whole disability picture, the Board finds 
that the criteria for a 10 percent rating under the revised 
version of the rating schedule most accurately reflects the 
veteran's level of impairment since October 7, 1996.  38 
C.F.R. § 4.7.

Left Triceps Muscle Injury

During the pendency of the veteran's claim, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating muscle injury disorders, including 
for Muscle Group VI, as set forth in 38 C.F.R. §§ 4.40- 4.73, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (Jun. 3, 
1997) (codified at 38 C.F.R. pt. 4).  As with the veteran's 
respiratory disability where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas.

The RO has evaluated the veteran's claim under both the old 
and revised regulations.  Accordingly, the Board must also 
adjudicate the veteran's claim under both the old and the 
revised regulations to determine whether he is entitled to a 
higher rating under either set of criteria.

The regulatory changes did not result in any material change 
to the respective rating criteria for muscle group VI, which 
both before and after the regulatory changes is evaluated 
under Diagnostic Code 5306.  38 C.F.R. § 4.73.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability both prior and since July 3, 1997, are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2000).  Functional loss must be 
considered for any musculoskeletal disability.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2000).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Subjectively, the veteran complains of constant left arm 
pain, weakness and limitation of motion.  He does not 
complain of fatigability or incoordination.  He does not have 
specific shoulder, elbow or wrist joint complaints.  
Objectively, the evidence reveals a small amount of muscle 
and surrounding tissue loss with reduced muscle strength.  
The most recent VA examiners found no evidence of any nerve 
or tendon involvement.  X-ray evidence also indicated no 
bony, soft tissue or joint abnormalities.  Although the May 
1996 VA examiner found the veteran's surgical scar to be 
moderately tender, subsequent VA examinations did not mention 
the scar with the exception of the October 2000 examiner, who 
specifically described it as nontender.  Nor is there 
objective evidence of loss of deep fascia, muscle substance 
or normal firm resistance of muscles.  Moreover, the October 
2000 VA examiner found the veteran's injury to cause only 
slight functional impairment.  Earlier findings indicated 
that the veteran was not hospitalized for prolonged treatment 
or that he suffered any associated infection from the injury 
in service.  Thus, the Board does not conclude that the 
overall disability picture for residuals of an excision of a 
mass from the left triceps muscle more closely resembles the 
criteria for a moderately severe disability required for a 20 
percent evaluation.  38 C.F.R. § 4.7.  Therefore, the Board 
finds that the preponderance of the evidence is against 
disability ratings greater than 10 percent for residuals of 
an excision of a mass from the left triceps muscle.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56(d), 4.73, 
Code 5306 (2000).  In reaching this conclusion, the Board 
acknowledges the veteran's complaints of pain, but finds that 
this is adequately considered under the provisions of 
Diagnostic Code 5306.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In this respect, the 
Board notes that a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The October 2000 VA examiner found that 
the veteran had only mild functional loss due to pain and 
weakness.  



ORDER

An evaluation in excess of 10 percent for asthma for the 
period prior and subsequent to October 7, 1996, is denied.

An evaluation in excess of 10 percent for residuals of an 
excision of a mass from the left triceps muscle is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

